 


110 HR 1403 IH: To amend the Internal Revenue Code of 1986 to provide a 2 percent tax reduction for members of the Armed Forces who serve in a combat zone.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1403 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Carney (for himself and Mr. Platts) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 2 percent tax reduction for members of the Armed Forces who serve in a combat zone. 
 
 
1.Deduction for members of the Armed Forces who serve in a combat zone 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Members of the Armed Forces who serve in a combat zone 
(a)In generalIn the case of an eligible combat zone service member, there shall be allowed as a deduction an amount equal to 2 percent of the taxpayer’s adjusted gross income (determined without regard to this section). 
(b)LimitationThe deduction allowed under subsection (a) with respect to a taxpayer for any taxable year shall not exceed $2,000. 
(c)Eligible combat zone service memberFor purposes of this section— 
(1)In generalThe term eligible combat zone service member means any individual who, as of the close of the taxable year (and taking into account all periods prior to such taxable year), has served on active duty in a combat zone as a member of the Armed Forces for an aggregate period of 90 days or more. 
(2)Treatment of hospitalizationsAny period of hospitalization as a result of wounds, disease, or injury incurred while serving in a combat zone shall be treated for purposes of this section as service on active duty in a combat zone.  
(3)ExceptionSuch term shall not include any individual for any taxable year if such individual has been, at any time prior to the close of such taxable year, discharged or released from military, naval, or air service under dishonorable conditions. 
(4)Combat zoneThe term combat zone has the meaning given such term under section 112(c)(2). 
(d)Special rules for joint returnsIn the case of a joint return— 
(1)the taxpayer shall be treated as an eligible combat zone service member for purposes of this section if either spouse is such a member, and 
(2)if both spouses are eligible combat zone service members (determined without regard to paragraph (1)), subsection (b) shall be applied by doubling the dollar amount in effect under such subsection. . 
(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph: 
 
(22)Members of the Armed Forces who serve in a combat zoneThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item: 
 
 
Sec. 224. Members of the Armed Forces who serve in a combat zone..  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
